UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 20, 2006*
                            Decided December 22, 2006

                                       Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-2782

PETER BROWN,                                    Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Southern
                                                District of Indiana, Indianapolis
      v.                                        Division

UNITED STATES OF AMERICA,                       No. 05 C 1445
    Defendant-Appellee.
                                                David F. Hamilton
                                                Judge.

                                     ORDER

      Peter Brown sued the United States for the return of a car impounded at the
time of his arrest, or in the alternative, the fair market value of the car. Brown was
arrested on October 22, 2003, after violating his parole and evading police for more
than three years. He was arrested by the United States Marshals Service Fugitive
Task Force with the assistance of local police. At the time of his arrest, he was in


      *
        After examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 06-2782                                                                     Page 2

possession of a 1996 Chevrolet Impala. The vehicle was officially titled to Chris
Freeman, an alias used by Brown, but Brown had actually sold the vehicle to his
wife three weeks earlier, on October 1. She registered her title to the car on
October 30.

       When Brown was arrested, local police impounded the car at the request of
the marshals. It was held by a towing service until the police could determine that
it was not stolen and did not serve any investigative purpose. The Bureau of Motor
Vehicles sent notices to reclaim the car to the addresses on record for Brown’s alias,
Chris Freeman (to whom the license plate was registered), and Brown’s wife (the
record owner of the car). When the Bureau received no response to its mailings, it
sold the car at auction.

       Brown filed a motion in his criminal case under Federal Rule of Criminal
Procedure 41(g), asking for the return of the car or, alternatively, for its fair market
value at the time of impoundment. The district court construed the motion as a
new civil suit. It subsequently granted the United States’ motion for summary
judgment because the United States did not possess the vehicle, and because
sovereign immunity bars any monetary recovery of the value of the vehicle. The
district court also ruled that Brown was not the owner of the car.

       On appeal, Brown argues that the district court erred when it did not find
that the United States had a duty to send notification of the car’s sale to the house
where the marshals arrested Brown. He also argues the court erred in denying him
a monetary recovery of the value of the car and in finding that he had no property
interest in the car.

       Brown has not raised a genuine issue of material fact as to his property
interest in the car. He admits selling the car to his wife, and it is titled in her name
only. He asserts a general property interest in the car by virtue of marriage to its
record owner, but under Indiana law marriage alone does not give either spouse an
automatic interest in everything owned by the other. Whitlock v. Pub. Serv. Co. of
Ind., 159 N.E.2d 280, 284 (Ind. 1959); Cooper v. Cooper, 730 N.E.2d 212, 216 (Ind.
Ct. App. 2000). Indiana law permits husbands and wives to contract with one
another as Brown and his wife did here, Shanteau v. Shanteau, 510 N.E.2d 701, 702
(Ind. Ct. App. 1987), and to hold property separate and apart from their spouse,
Whitlock, 159 N.E.2d at 284; Cooper, 730 N.E.2d at 216. Brown offers no
countervailing evidence to show he has any interest in the car or any entitlement to
it.

                                                                           AFFIRMED.